In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. In an entry filed October 23, 2009, the court appointed a master commissioner for the limited purpose of receiving evidence and making all necessary determinations and rulings in regard thereto.
Upon consideration of relators’ motions for orders for Stantec Consulting Corporation and for Hydrosphere Engineering to show cause why they should not be held in contempt,
It is ordered by the court that the motions are denied.
Cupp, J., not participating.